—Motion for permission to proceed as a poor person and for assignment of counsel on appeal denied as unnecessary. Memorandum: "Where an appeal is taken on behalf of a minor represented by a law guardian, a motion for leave to appeal as a poor person is unnecessary” (Matter of Celene C. P., 204 AD2d 1067). Similarly, a motion for assignment of counsel is unnecessary. If appellant’s law guardian cannot continue to represent appellant as required by statute, he may submit to this Court a written application to be relieved of his appointment. Upon approval of such application, another law guardian will be appointed (see, Family Ct Act § 1120 [b]). Present — Pine, J. P., Lawton, Wesley, Doerr and Balio, JJ.